Case 6:18-cv-00084-GAP-DCI Document 95 Filed 12/13/18 Page 1 of 3 PageID 1178



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 DONALD A. PETERSON and LORI                )
 HILDMEYER,                                 )   Civil Action No. 6:18-cv-00084-Orl-31DCI
                                            )
                         Plaintiffs,        )
                                            )
                    v.                      )
                                            )
 PNC BANK, N.A.,                            )
                                            )
                   Defendant.               )
 _____________________________/


                     PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                 A SUR-REPLY TO DEFENDANT’S REPLY (ECF No. 94)


       The purpose of a reply is to rebut new law or facts raised in an opposing party’s brief.

Defendant’s reply presents new facts and evidence to support its motion to disqualify and for

sanctions against Plaintiffs’ counsel. (ECF No. 76). Good cause exists to grant leave and allow the

Plaintiffs to address the new facts and evidence raised by the Defendant. Plaintiffs reply will not

exceed (5) pages.

                                       MEMORANDUM OF LAW

       The Middle District of Florida’s local rules state: “No party shall file any reply or further

memorandum directed to the motion or response ... unless the Court grants leave.” M.D. Fla. Local

Rule 3.01(c). “The purpose of a reply brief is to rebut any new law or facts contained in the

oppositions response to a request for relief before the Court.” Tardif v. People for Ethical

Treatment of Animals, 2:09-CV-537-FTM-29, 2011 WL 2729145, at *2 (M.D. Fla. July 13, 2011).

       In its reply, Defendant points to a recent motion to compel filed by Plaintiffs’ foreclosure

counsel, Scott Smothers, on November 26, 2018. (ECF No. 94). Defendant included the filing as
Case 6:18-cv-00084-GAP-DCI Document 95 Filed 12/13/18 Page 2 of 3 PageID 1179



an exhibit, along with correspondence between Mr. Smothers and Defendant’s counsel. (ECF No.

94-2, 94-4). These events took place after the parties fully briefed the motion to disqualify, and

after the Court held a hearing on the motion. Defendant uses these new facts and evidence to

support the relief sought in its motion to disqualify and for sanctions. Plaintiffs’ reply will rebut

the new facts and evidence and show why the drastic relief sought in the Defendant’s motion

should be denied. Further, at the hearing on Defendant’s motion, the Court indicated that it would

allow the Plaintiffs to respond if the Defendant filed any supplemental brief. The Plaintiffs ask that

they be allowed to respond to the Defendant’s supplemental filing.

                                 RULE 3.01(g) CERTIFICATION

        Pursuant to Rule 3.01(g) of the Local Rules of the United States District Court for the

Middle District of Florida, counsel for Plaintiffs conferred with opposing counsel who did not

consent, nor did she oppose the relief sought by this motion.

        WHEREFORE, Plaintiffs respectfully move this Court to grant leave and allow the

Plaintiffs to file a sur-reply that will not exceed (5) pages.

  Respectfully submitted,
  December 13, 2018,                                  CONSUMER LAW ORGANIZATION, P.A.
                                                      721 US Highway 1, Suite 201
                                                      North Palm Beach, Florida 33408
                                                      Telephone: (561) 822-3446
                                                      Facsimile: (305) 574-0132

                                                      /s/ Darren Newhart
                                                      DARREN R. NEWHART, ESQ.
                                                      Fla. Bar No.: 0115546
                                                      darren@cloorg.com

                                                      /s/ J. Dennis Card, Jr.
                                                      J. DENNIS CARD, JR., ESQ.
                                                      Fla Bar No.: 0487473
                                                      dennis@cloorg.com
Case 6:18-cv-00084-GAP-DCI Document 95 Filed 12/13/18 Page 3 of 3 PageID 1180




                                 CERTIFICATE OF SERVICE

        I certify that on this day of 13th day of December, 2018, a copy of the foregoing was filed

via the Court’s Electronic Filing system. Notice of this filing will be sent to the parties of record

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                              /s/ Darren Newhart
                                              Fla. Bar No.: 0115546
